This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1347

                  In re the Marriage of: Timothy Michael Kopp, petitioner,
                                         Respondent,

                                             vs.

                                   Christina Ann Burton,
                                         Appellant.

                                     Filed April 4, 2016
                                          Affirmed
                                        Reyes, Judge

                                Stearns County District Court
                    File Nos. 73FA0816429; 73FA138421; 73FA153333

John Lund, Lund Law P.A., St. Cloud, Minnesota (for appellant)

Timothy Kopp, Maple Grove, Minnesota (pro se respondent)

         Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant-mother argues that the district court erred by (1) awarding respondent-

father sole legal and sole physical custody of the parties’ minor child; (2) requiring that

her parenting time be supervised; (3) adopting the guardian ad litem’s report verbatim;

and (4) granting father’s request to change the minor child’s surname. We affirm.
2
                                           FACTS

       Appellant-mother Christina Ann Burton and respondent-father Timothy Michael

Kopp were married on July 5, 2008. On August 28, 2008, the parties were involved in a

domestic dispute. As a result, mother obtained an order for protection (OFP) against

father, and father was adjudicated guilty of domestic assault. Mother subsequently had

the OFP extended by 50 years. Father filed for divorce on September 19, 2008.

       The parties had a child who was born on January 30, 2009. Father was awarded

supervised visitation in May 2009. Father’s supervised visitation took place at the

St. Cloud YMCA. The YMCA supervisors reported difficulty dealing with mother and

that mother repeatedly cancelled visits.

       The parties’ marriage was dissolved by dissolution decree on December 30, 2009.

In July 2010, the parties hired a private custody evaluator to provide recommendations to

the court regarding physical and legal custody of the parties’ minor child. The private

custody evaluator recommended that mother be awarded sole legal and sole physical

custody of the child but that, over time, father’s parenting time increase and transition

from supervised to unsupervised. On September 23, 2011, the court appointed a

parenting-time supervisor for father’s parenting time. The parenting-time supervisor

resigned from this position on November 6, 2011, citing concerns about mother.1 On


1
  The parenting-time supervisor’s reasons for resignation included personal safety
concerns, mother’s failure to comply with the rules and conditions of the supervised-
visitation program, mother’s threats to report the parenting-time supervisor to the state of
Minnesota, and mother’s failure to bring the minor child to scheduled visits. We note
that the parenting-time supervisor was not the only person involved in the case who
ultimately refused to work with the parties due to mother’s behavior.

                                             3
November 30, 2011, the court appointed a guardian ad litem (GAL). The GAL opined

that sole legal and sole physical custody should be awarded to mother.

       On January 22, 2013, the court awarded mother sole legal and sole physical

custody of the parties’ minor child but granted father unsupervised visitation every other

weekend. The court also discharged the GAL. Shortly thereafter, mother requested

reconsideration of the custody arrangement. Due to mother’s concerns, the court filed a

temporary emergency order on January 31, 2013, and appointed a parenting consultant on

February 21, 2013. The court subsequently granted father unsupervised parenting time

on weekends until a transitional schedule was prepared by the parenting consultant.

       On March 22, 2013, father filed a motion requesting that the court hold mother in

contempt of court for denying father his court-ordered parenting time. The district court

held a hearing on April 18, 2013. On June 24, 2013, the district court granted father’s

contempt motion. The parenting consultant withdrew from the case on August 6, 2013,

and recommended that a new GAL be appointed. On August 22, 2013, father again filed

a motion requesting that the court hold mother in contempt for denying father his court-

ordered parenting time.2 Mother filed a responsive affidavit on September 4, 2013, in

which she attempted to provide explanations for the missed visits.

       A new GAL was appointed, and on August 5, 2014, the GAL filed her first report

with the court, to which she filed an addendum on August 21, 2014. Both reports

recommended that sole legal and sole physical custody be transferred to father. The court


2
  Initially, the court reserved ruling on father’s second contempt motion and later denied
father’s motion in its order filed on October 3, 2014.

                                             4
held an evidentiary hearing on September 11, 2014. Following the GAL’s testimony, the

court issued an order from the bench transferring sole legal and sole physical custody of

the minor child to father and granting mother supervised parenting time. The court also

granted father’s request to change the minor child’s surname. On October 3, 2014, the

court filed a written order memorializing its order from the bench.

       Mother filed an appeal, and the parties subsequently appeared before the district

court to discuss mother’s motion to stay the October 3 custody order pending appeal. At

the hearing, mother requested a second evidentiary hearing on father’s custody-

modification motion, contending that she did not have the opportunity to present her case

at the prior hearing. The district court denied mother’s request for a stay pending appeal

but granted mother’s request for a second evidentiary hearing. Mother voluntarily

dismissed her initial appeal, and the second evidentiary hearing was held on April 2 and

3, 2015. Several witnesses testified. On June 26, 2015, the court filed an order, which, in

large part, reaffirmed the findings and conclusions contained in its order filed on October

3. This appeal follows.

                                      DECISION

I.     The district court did not abuse its discretion by modifying custody.

       Mother asserts that the district court abused its discretion by granting father’s

motion to modify custody.3 We disagree.


3
  Mother failed to cite legal authority in support of this argument. We therefore need not
address it. Schoepke v. Alexander Smith & Sons Carpet Co., 290 Minn. 518, 519-20, 187
N.W.2d 133, 135 (1971). However, because mother’s argument implicates the best
interests of the child, we address the merits of the decision to modify custody.

                                              5
       Our review of a custody determination is limited to whether the district court

abused its discretion by making findings unsupported by the evidence or by improperly

applying the law. Pikula v. Pikula, 374 N.W.2d 705, 710 (Minn. 1985). The supreme

court has set forth a two-stage process that is used in custody-modification proceedings.

Lewis-Miller v. Ross, 710 N.W.2d 565, 569 (Minn. 2006). First, “the district court, in

consideration of affidavits submitted in support of the motion for modification, reviews

the documents and schedules a hearing if the movant alleges fact which, if true, would

justify modification.” Id. “Whether a party makes a prima facie case to modify custody

is dispositive of whether an evidentiary hearing will occur on the motion.” Szarzynski v.

Szarzynski, 732 N.W.2d 285, 292 (Minn. App. 2007). Generally, in contested cases,

child custody cannot be modified without an evidentiary hearing. E.g., Clark v. Clark,

358 N.W.2d 441 (Minn. App. 1984) (“[A] trial court may not modify a custody award

absent an evidentiary hearing in which witnesses may be cross-examined.”) (quotation

omitted)).

       Following an evidentiary hearing, the district court may grant a motion to modify

custody based on endangerment if the court finds that (1) there has been a change in

circumstances; (2) modification is necessary to serve the child’s best interests; (3) the

child’s present environment endangers the child’s physical health, emotional health, or

emotional development; and (4) the benefits of the modification outweigh the detriments

with respect to the child. Minn. Stat. § 518.18(d)(iv) (2014). Mother takes issue with

elements two through four: the best interests of the child, endangerment, and the benefits

versus detriments of modification. We address each element in turn.


                                              6
       A.     The best interests of the child

       The best interests of the child are determined using the factors listed in Minn. Stat.

§ 518.17, subd. 1 (2014).4 Specifically, the district court considers (1) the wishes of the

parents regarding custody; (2) the preference of the child, if the child is of sufficient age

to express a preference; (3) who acts as the child’s primary caretaker; (4) the intimacy of

the relationship between the child and each parent; (5) the child’s interaction and

interrelationship with the parents and others who may affect the child’s best interests;

(6) the child’s adjustment to home, school, and community; (7) the length of time the

child has lived in a stable, satisfactory environment and the desirability of maintaining

continuity; (8) the permanence as a family unit of the existing or proposed custody

arrangement; (9) the mental and physical health of the individuals involved; (10) the

capacity of the parties to give the child love, affection, and guidance; (11) the child’s

cultural background; (12) the effect on the child by the actions of an abuser; and (13) the

ability of each parent to encourage and permit frequent and continuing contact with the

other parent. Id.

       The district court found that mother was the child’s primary caretaker, which

weighed in her favor. The district court determined that the child was too young to


4
  A substantive amendment to Minn. Stat. § 518.17, subd. 1, was made during the 2015
legislative session. 2015 Minn. Laws ch. 30, art. 1, § 3. Because the relevant
amendments do not specify an effective date, the amendments became effective on
August 1, 2015. See Minn. Stat § 645.02 (2014). We therefore apply the 2014 version of
the statute, which was in effect when the district court issued its June 26, 2015 order. See
Interstate Power Co. v. Nobles Cty. Bd. of Comm’rs, 617 N.W.2d 566, 575 (Minn. 2000)
(stating that, generally, courts apply the law in effect at the time they make their decision,
unless doing so would alter vested rights or result in manifest injustice).

                                              7
express a preference, both parents have an intimate relationship with the child, and both

parents desire to have sole legal and sole physical custody. Thus, these three factors were

neutral. The remaining best-interests factors, according to the district court, weighed in

favor of father. Therefore, the district court concluded that modifying custody to award

father sole legal and sole physical custody was in the minor child’s best interests.

       The district court’s findings are supported by the record. The GAL addressed

these best-interests factors in detail. The GAL’s analysis and recommendations support

the district court’s conclusion that the best-interests factors favor a custody modification.

Furthermore, the district court expressly stated in its June 26, 2015 order that it found the

GAL’s account “fair and credible,” that her “analysis was sound,” and her

“recommendations remain appropriate and in the [c]hild’s best interests.” We defer to

the district court’s credibility determinations. See Sefkow v. Sefkow, 427 N.W.2d 203,

210 (Minn. 1988) (“Deference must be given to the opportunity of the trial court to assess

the credibility of the witnesses.”). Accordingly, the second element is met.

       B.     Endangerment

       Although the concept of endangerment is imprecise, this element requires that the

moving party demonstrate a significant degree of danger. Ross v. Ross, 477 N.W.2d 753,

756 (Minn. App. 1991). This court has “recognized [that] indications of danger to a

child’s well-being and development include poor school performance . . . and consistent

denial of visitation.” Lilleboe v. Lilleboe, 453 N.W.2d 721, 724 (Minn. App. 1990). The

district court “determined that the [c]hild’s emotional health was endangered, or at least

significantly impaired, while residing with [mother].” Additionally, the district court


                                              8
found that mother “impaired the emotional development of the [c]hild.” Specifically, the

court found that the child struggled academically while in mother’s care and that mother

“frequently and unjustifiably denied an extensive amount of visitation time to [father]

without any reasonable justification.” These findings are supported by the record.

       The child’s performance in school was deficient while he was in mother’s care.

The child began attending kindergarten on September 18, 2014, shortly after he was

transferred to father’s care. The GAL met with the child’s teacher on January 15, 2015 to

discuss the child’s performance at school. The teacher reported that, at the beginning of

the school year, the child presented as quite shy and was unsure about proper boundaries

with other children. The teacher also reported that initially the child demonstrated little

knowledge of basic concepts, such as shapes and colors, and did not seem like he

previously had been exposed to much educational enrichment. By the time of the

January 15 visit, however, the teacher stated that the child was quickly understanding

concepts, had acquired friends, and was invited to their birthday parties.

       Additionally, mother repeatedly attempted to deny father visitation and was not

cooperative in facilitating father’s parenting time. Following the court’s March 8, 2013

order granting father unsupervised visitation, mother repeatedly denied father his

scheduled visitation. The August 5, 2014 report prepared by the GAL also discussed

mother’s attempts to limit father’s contact with the child. Specifically, the GAL noted

mother’s frequent attempts to have father cited for OFP violations as well as the




                                              9
suspicious timing and nature of the child’s illnesses.5 Moreover, a report filed by the

parties’ parenting consultant dated April 15, 2011, contained indications that mother

denied father his parenting time. The report noted the YMCA supervisor’s comments

that, due to mother’s inflexibility, creating a visitation schedule was an on-going struggle.

The YMCA supervisor also reported that mother often cancelled visits and that

rescheduling missed visits was difficult due to mother’s insistence that the visits occur

within extremely limited time frames. Thus, the third element is met.

       C.     Benefits versus detriments of modification

       The district court determined that “extensive evidence and testimony supported

[father’s] claim that the environment that he was able to provide for the [c]hild would

significantly outweigh any harm caused to the child by changing residences.” The record

supports this determination. Testimony and reports by the GAL demonstrate that father

was able to provide a safe and stable environment where the minor child could thrive.

The record also evidences that, for the reasons previously discussed, mother’s home

presented risks to the minor child’s development. Therefore, the fourth element is

satisfied. Accordingly, we conclude that the district court did not abuse its discretion by

granting father’s motion to modify custody.


5
  One OFP violation occurred on March 15, 2015, during mother’s supervised parenting
time. Father was arrested at the supervised visitation center for violating the OFP.
Mother’s behavior with respect to this incident is troubling. Both the GAL and
supervisor expressed concern about mother’s failure to appreciate the potential distress
that this incident could have caused the child. Furthermore, mother attempted to use this
incident to support a custody modification, which the court denied. The GAL reported
that this behavior reflected “the same obsessive pursuit of [OFP] violations . . . in order
for [mother] to eliminate [father] from his [child’s] life.”

                                              10
       Mother also argues that father did not presented a prima facie case to modify

custody and therefore was not entitled to an evidentiary hearing.6 But mother is asserting

this argument for the first time on appeal. Indeed, mother requested her own evidentiary

hearing, which the district court granted. Therefore, mother is precluded from

challenging the propriety of holding such a hearing on appeal. Thiele v. Stitch, 425

N.W.2d 580, 582 (1980) (stating that appellate review is generally limited to the issues

and theories presented to and considered by the district court). Moreover, because we

conclude that the district court did not abuse its discretion by modifying custody, and

particularly because we affirm the district court’s determination that the child was

endangered in mother’s custody, even if we were to assume the district court erred in

holding a hearing on father’s motion, that error was harmless. See Minn. R. Civ. P. 61.

As a result, we decline to further address mother’s argument on the prima facie case.

II.    The district court did not abuse its discretion in establishing mother’s
       parenting time.

       Mother asserts that there was no evidence presented that supervised parenting time

was necessary to protect the child.7 We disagree.


6
  Mother asserts that father never filed a formal motion requesting sole legal and sole
physical custody of the child. While father never filed a formal motion, we conclude that
the issue was litigated by consent. Minn. R. Civ. P. 15.02. There is ample evidence in
the record demonstrating that mother was on notice that the court was considering
transferring custody of the child to father. Over the course of these proceedings, the
parties developed a practice of sending correspondence to the court rather than filing
formal motion papers. Mother, too, followed this practice. We nevertheless urge parties
to file, and district court judges to require, formal motion papers.
7
  Mother also asserts that the district court erred by failing to make a specific finding that
supervised parenting time was necessary to protect the child. We need not address this
argument, as mother failed to adequately brief or cite authority in support of it and

                                             11
       The district court has broad discretion in determining parenting-time issues and

will not be reversed absent an abuse of that discretion. Olson v. Olson, 534 N.W.2d 547,

550 (Minn. 1995). “A district court abuses its discretion when evidence in the record

does not support the factual findings, the court misapplied the law, or the court settles a

dispute in a way that is against logic and the facts on record.” Foster v. Foster, 802

N.W.2d 755, 757 (Minn. App. 2011) (quotation omitted); see also Pikula, 374 N.W.2d at

710. Minn. Stat. § 518.175, subd. 1(a) (2014), provides that “the court shall, upon the

request of either parent, grant such parenting time on behalf of the child and a parent as

will enable the child and the parent to maintain a child to parent relationship that will be

in the best interests of the child.” But “[parenting-time] rights are not absolute and are to

be exercised only when in the best interest[s] of the child.” Manthei v. Manthei, 268

N.W.2d 45, 45 (Minn. 1978). To that end, Minn. Stat. § 518.175, subd. 1(b) (2014),

provides:

              If the court finds, after a hearing, that parenting time with a
              parent is likely to endanger the child’s physical or emotional
              health or impair the child’s emotional development, the court
              shall restrict parenting time with that parent as to time, place,
              duration, or supervision and may deny parenting time entirely,
              as the circumstances warrant. The court shall consider the age
              of the child and the child’s relationship with the parent prior to
              the commencement of the proceeding.




therefore waives this issue on appeal. Schoepke, 290 Minn. at 519-20, 187 N.W.2d at
135. Moreover, the district court was not required to make a specific finding that
supervised parenting time was necessary to protect the child because the district court’s
order as a whole shows that it took into consideration the relevant statutory factors.
Berthiaume v. Berthiaume, 368 N.W.2d 328, 332 (Minn. App. 1985).

                                             12
       “Denial of access to a parent and efforts to paint a parent in a poor light have the

potential to endanger a child’s emotional health or impair his emotional development.”

Newstrand v. Arend, 869 N.W.2d 681, 691 (Minn. App. 2015) (citing Grein v. Grein, 364

N.W.2d 383, 385-86 (Minn. 1985)); Clark v. Bullard, 396 N.W.2d 41, 44 (Minn. App.

1986) (“[T]he child was harmed by being denied visitation with his father for six

months.”); see also Meier v. Connelly, 378 N.W.2d 812, 815-16 (Minn. App. 1985)

(holding that the trial court did not abuse its discretion by ordering supervised visitation

until husband posted bond to ensure return of child from unsupervised visitation when

husband had consistently denied mother access to the child). As previously discussed,

mother repeatedly denied father access to the minor child and attempted to paint father in

a poor light. Thus, mother’s behavior endangered the minor child’s emotional health and

development, and the district court did not abuse its discretion by requiring that mother

have supervised parenting time.

III.   The district court did not err by adopting large portions of the GAL’s report
       in its order.

       Mother next argues that the district court’s verbatim adoption of the GAL’s report

shows a lack of independent judgment by the court. We are not persuaded.

       First, mother fails to cite any legal authority to support her assertion that a

wholesale adoption of a GAL’s report is error. Mother cites caselaw which cautions

against a court’s adoption of one party’s findings and conclusions. Bliss v. Bliss, 493

N.W.2d 583, 590 (Minn. App. 1992); Bersie v. Zycad Corp., 417 N.W.2d 288, 292

(Minn. App. 1987), review denied (Minn. May. 5, 1988); Sigurdson v. Isanti Cty., 408



                                              13
N.W.2d 654, 657 (Minn. App. 1987), review denied (Minn. Aug. 19, 1987). But that did

not happen; here, instead of adopting findings proposed by an interested party, the district

court adopted findings proposed by a neutral GAL. And, as mother notes, even the cases

she cites provide that “the verbatim adoption of a party’s proposed findings and

conclusions of law is not reversible error per se.” Bliss, 493 N.W.2d at 590; Bersie, 417

N.W.2d at 292; Sigurdson, 408 N.W.2d at 657.

       Furthermore, while the district court extensively quoted from the GAL’s report, it

did not simply adopt the entire report verbatim. While it is true that the court used

applicable sections of the report to support its best-interests analysis, the court’s exercise

of independent judgment is evident throughout the June 26, 2015 order. For example, the

court stated that it based its decision on the GAL’s report as well as “other testimony at

the hearings held in this matter, combined with the [c]ourt’s thorough review of the

extensive record of evidence and testimony presented in this case to date.” Moreover, in

the conclusion of its order, the court reiterated that it reached its decision “after a full

review of the long record and testimony presented to the [c]ourt to date.” Thus, the

district court’s order itself refutes mother’s claim that the court failed to exercise

independent judgment and simply adopted the GAL’s report.

       Mother also argues that the district court did not review the record or properly

weigh the evidence before it. But the district court’s factual findings are adequately

supported by the record, and the court’s order clearly demonstrates that it appropriately

weighed the evidence before it. The district court noted its extensive history with the

case and that it did not reach its decision lightly “or without serious and extensive


                                               14
consideration of the entire record.” And to the extent mother is challenging the court’s

credibility determinations, her claims are unavailing. See Sefkow, 427 N.W.2d at 210.

IV.    The district court did not abuse its discretion by granting father’s request to
       change the child’s surname.

       Finally, mother asserts that the district court’s order changing the child’s surname

must be reversed because the change was not discussed, there was no testimony regarding

the change, and the court’s order contains no findings addressing the change.8 We are

not persuaded.

       “We review a district court’s grant of a request to change a child’s name for abuse

of discretion.” Foster, 802 N.W.2d at 756. As previously noted, “[a] district court

abuses its discretion when evidence in the record does not support the factual findings,

the court misapplied the law, or the court settles a dispute in a way that is against logic

and the facts on record.” Id. at 757 (quotation omitted). Minn. Stat. § 259.10, subd. 1

(2014), sets forth the initial procedure that a parent must follow to request a name change

for a minor child. The section also provides that a minor child’s name must not be

changed “without both parents having notice of the pending application for change of

name, whenever practicable, as determined by the court.” Id. “[W]hen parents cannot

agree on the surname to be given to their child . . . the best interests of the child must

control the resolution of the dispute.” Jacobs v. Jacobs, 309 N.W.2d 303, 304 (Minn.



8
  Mother contends that father never formally requested that the minor child’s name be
changed. But the record demonstrates that mother had adequate notice that the issue was
before the court and that she even addressed the issue in a letter to the court. The issue
therefore was litigated by consent. Minn. R. Civ. P. 15.02.

                                              15
1981). There are five non-exclusive factors courts consider when determining whether a

proposed name change is in a child’s best interests. In re Saxton, 309 N.W.2d 298, 301

(Minn. 1981). The Saxton factors are: (1) how long the child has had the current name;

(2) any potential harassment or embarrassment the present or proposed name might

cause; (3) the child’s preference; (4) the effect of the change on the child’s relationship

with each parent; and (5) the degree of community respect associated with the present

and proposed names. Id.

       Neither the district court’s October 3, 2014 order nor the June 26, 2015 order

explicitly addresses the Saxon name-change best-interests factors. Nevertheless, the

name change was justified under Saxon. Berthiaume, 368 N.W.2d at 332 (concluding

that the district court’s order as a whole took into consideration the relevant statutory

factors when the order did not explicitly discuss them); see also Grein, 364 N.W.2d at

387 (holding that remand is unnecessary when it is clear from the record that on remand,

the trial court would “undoubtedly make findings that comport with the statutory

language”). On this record, two factors, the child’s preference and the community

respect associated with each name, are neutral. The child was six years old on

July 26, 2015, and thus was known by his prior surname for six years. But father

petitioned the court to change the child’s name when the child was only four. Any

potential harassment or embarrassment the child might have suffered is mitigated by the

name change, as the child’s name was changed to include his now-custodial parent’s

surname, reducing possible confusion. Lastly, the name change had the effect of

establishing father’s paternal relationship to the minor child. See Robinson v. Hansel,


                                             16
302 Minn. 34, 35, 223 N.W.2d 138, 140 (1974) (discussing society’s “strong interest in

the preservation of the parental relationship”). Accordingly, because the applicable

Saxon factors indicate that the name change was in the child’s best interests, we conclude

that the district court did not abuse its discretion in ordering the name change.

       Affirmed.




                                             17